Title: To Alexander Hamilton from Caleb Swan, 4 October 1799
From: Swan, Caleb
To: Hamilton, Alexander


          
            Sir,
            Trenton October 4th. 1799—
          
          In answer to yours of the 1st. Inst. giving an extract from Major Jacksons Letter to you, I enclose to you a Copy of my Letter to Captain Gates which is the only communication I ever had with him; it was never intended as an instruction, but merely to show him that his Company could be paid two Months Pay with the same labour that would be required to pay one. The allusion to two months Pay is founded on the 2d. Section of the Act of Congress passed 7th. June 1794 entitled an act in addition to the act “for making further and more effectual provision for the protection of frontiers of the United States.”
          I did not know when I wrote to Captain Gates that Major Jackson commanded at Boston, nor have I ever seen a Muster Roll of the field or Staff of either of the Regiments of Artillerists and Engineers that should inform me who the Officers are, or where they are stationed. My communications to Capt. Gates was a thing of course, he having before been in the habit of Corresponding with the Accountant on the Subject of the Pay of his Company.
          I have the honor to be very respectfully, Sir Yr. Obedt. Servt.
          
            C: Swan PM Genl
          
          Major General Hamilton
        